United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
DEPARTMENT OF THE ARMY, DEFENSE
COMMISSARY AGENCY, Fort Benning, GA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 17-1289
Issued: March 7, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On May 24, 2014 appellant filed an application for review of a December 20, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 The appeal was docketed
as No. 17-1289.2
In the December 20, 2016 decision, an OWCP hearing representative affirmed a
January 26, 2016 OWCP decision that denied appellant’s claim for wage-loss compensation for
the period May 13 through June 4, 2011. It found that appellant submitted insufficient evidence
to establish that she was disabled from work due to the accepted right shoulder conditions.
1

Appellant timely requested oral argument. 20 C.F.R. § 501.5(b). By order dated November 3, 2017, the Board
exercised its discretion and denied the request, finding that the arguments on appeal could adequately be addressed
based on the case record. Order Denying Request for Oral Argument, Docket No. 17-1289 (issued
November 3, 2017).
2

In the instant claim, OWCP accepted that, on May 17, 2006, appellant, a part-time sales store checker working
modified duty, sustained rotator cuff strain and adhesive capsulitis of the right shoulder. She had right shoulder
surgery on November 11, 2008 and February 5, 2010. Appellant also has a claim, accepted for low back strain,
adjudicated under File No. xxxxxx105. Under that claim, appellant has a second appeal before the Board, Docket
No. 17-1288, that will be adjudicated separately.

The relevant facts include that on May 21, 2011 appellant filed a claim for compensation
(Form CA-7) for the period May 13 to 21, 2011. In correspondence dated October 21, 2014, the
employing establishment notified appellant that, in compliance with a June 24, 2014 bench
decision issued by an Equal Employment Opportunity Commission (EEOC) judge, she was
awarded back pay for the period May 12 through June 18, 2011.3
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4 Section 8116 of FECA defines the limitations on the right to receive
compensation benefits. This section of FECA provides that while an employee is receiving
compensation, he or she may not receive salary, pay or remuneration of any type from the United
States, except in limited circumstances.5 Section 10.500 of OWCP’s regulations provides that
“compensation for wage loss due to disability is available only for any periods during which an
employee’s work-related medical condition prevents him or her from earning the wages earned
before the work-related injury.”6
The Board has duly considered the matter and concludes that OWCP’s December 20,
2016 decision must be set aside. The merit issue in the instant claim, whether appellant
established entitlement to wage-loss compensation for the period May 13 through June 4, 2011 is
moot.7 The record supports that appellant has received wages for the period she is claiming
compensation in this appeal. Appellant is, therefore, not entitled to wage-loss compensation for
this period.8

3

The EEOC decision also awarded appellant $8,000.00 in non-pecuniary compensatory damages. The record
also includes an incomplete copy of a bench decision.
4

5 U.S.C. § 8102(a).

5

Id. at § 8116(a); see Danny E. Haley, 56 ECAB 393 (2005).

6

20 C.F.R. § 10.500.

7

See L.L., Docket No. 13-1122 (issued September 26, 2014).

8

Supra note 6.

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 20, 2016 is set aside.
Issued: March 7, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

